SI MONTON, District -Judge.
These are a libel in rem. and a libel In personam. The original libel in rein was brought by the Charleston. Bridge Company against the schooner John C. Kweeney and the tug Belief, for collision with the drawbridge over the Ashley river. The second libel is in personam, brought in behalf oí ihe owners of ihe schooner John O. Bweeney against the Charleston Bridge Company and the owners of the tug Belief, for damages resulting from riie same collision.
Tiie facts immediately attending the collision are easily stated. The schooner John C. Sweeney readied the port of Charleston with a lull cargo of coal, to be delivered to ihe Ashley Phosphate Company at. its works on Ashley' river above ihe bridge. She cast anchor off Joe upper end of the East Battery? on the afternoon of 1st December, 1892. The tug Belief was engaged (o tow her up the river, and, to that end, left her dock about 4 o’clock of the next morning, proceeded "o the schooner, and took her in low. The hawser by which she was rowed was about 390 feet long, — 30 to 35 fathoms. When the anchor was up, the master of the Sweeney, who was at the helm, gave The wheel to a seaman and went into the cabin. The tug and tow went down Cooper river, and turned into the A_shley,in mid-stream, the tow following closely the wake of the tug. The bridge spans “lie river about one and a half miles up, and is in full view for over a milt». Along this bridge at intervals are white lights. The draw is double, div ided by a center pier iipon which the era wbridge works. There are fenders running out, one on the east side of the eastern draw, and another on the west side of ihe western draw, above and below the bridge. On the ends of the center pier, and on the end of each fender, is a stationary red light. The drawbridge has a set or pillars and a network of iron as its top hamper. Above this is a line of three lights, so arranged Tlm/o when the bridge is closed the lamps show a green light to the stream, and when the draw is open a red light. The tug ¡cheered for these lights on the draw, and, when tIic draw .opened, took direction for the middle of the eastern draw, the tow following. When about to enter the draw the master took the wheel, a seaman being near him on the quarter. The mate was forward near the bow. The tug entered the draw a,bout midway between the red light on the end of the center pier and that on the end of the easterly fender, and passed through. The schooner in tow entered the opening of the draw, and the mate on the bow on the lookout saw that she was going bows on against ihe eastern fender. He called out at once, “Starboard! Hard aslarboard!” to the master at the wheel, and in a second or two the schooner struck the fender about 30 feet from its outer end, glanced off, and went a,cross the draw, striking the drawbridge, then over the center pier, tearing *538away the ironwork, and dislocating the bridge. Her bowsprit was broken off short near the stem, and her cathead was carried away, with damage to her topmast and lines. The time of the collision was just before daylight. The night was clear. The tide was about three quarters flood. The collision was witnessed by two men on the bridge connected with the drawbridge, by the mate of the schooner, and by the mate of the tug, who was at her stern in charge of the tow line.
These libels are the result. They make three questions: Through whose fault was the collision, — the schooner, the tug, or the defective construction of the drawbridge? We must get the answer to' these questions from the circumstances immediately attending the collision. There may have been faults with each party. The injury must be the result of, or be contributed to by, such- fault. Glenn v. Railroad Co., 21 S. C. 470. What we must discover is causa causans.
Before entering upon this examination we must dispose of a question of evidence raised at the hearing. Under the provisions of the act of congress approved 11th August, 1888, the secretary of war notified the Charleston Bridge Company that their bridge was an obstruction to navigation. A board of officers was appointed, among them Capt. Frederick V. Abbot, of the corps of engineers, who is stationed in this state, This board made their examination and report, prepared proper plans for remedying the evil complained of, and directed the changes to be made. The bridge company employed their own engineer to make the changes required. His work was examined by Capt. Abbot, representing the secretary and the board. When these facts were offered in evidence they were objected to as incompetent, immaterial, and irrelevant. They were admitted subject to exception. Notice had been given that Capt. Abbot would be introduced in the case as an expert. In order that the court could properly appreciate the opinion which he would give as an expert, it was important to know, first, his profession and experience, then the circumstances under which he made his examination and formed his opinion. So, without discussing the constitutionality of the act of congress which was attacked in argument, or the right of the secretary to take the steps which he did take, or the conclusive character of the findings of the board or the right to impugn their finding, these facts showed that Capt. Abbot, the expert, was an officer of the corps of engineers of the army, of high character and ability, who, under the instructions of his superior, made an examination into this bridge, in which he was assisted by other officers of standing; that he himself personally made the examination, and under the sanction of his own official character, and under the orders of his superiors, formed his own conclusions, which conclusions he gave to the court. The facts leading up to this testimony may or may not have been, in themselves and standing alone, competent or material, but, as illustrating the character and value of Capt. Abbot’s testimony, they were admitted. Capt. Abbot testifies that in his opinion the bridge, as now constructed, is reasonably safe for navigation. Every bridge built across a navigable stream *539more or less obstructs navigation, but the public policy lias always permitted the construction of such bridges for public convenience. All that is required is that in. the channel of the stream over which they may be built there be secured an opening sufficient in width to permit the passage of vessels using such, streams, and that this passage be so constructed with reference to the current, as to offer the least resistance possible. An opening perfectly parallel to the current would accomplish this; but in tidal streams, especially in rivers with bends in them, the currents arc; not uniform in direction, varying their angles at different tides and different stages of the same tide. Over such streams the opening can only be ma.de reasonably safe. So, also, with regard to the width of ¡he draw. It must be reasonably wide. The evidence discloses Unit in some details this bridge might be defective. The fenders may or may not be of the exact length required, and the distance between (he lowest chord of the bridge and the fenders in some caaes may be greater than the plans demand. There may be other delects, and the requirements of oiaiute may not all be complied, with, if this be so, an indiciment may Me against the bridge company as for a public nuisance:; but no privsife person can sustain an action, except for a. particular special injury, ¡lie direct result of ¡he unhiwfui character of ¡he obstruction. South. Carolina Steamboat Co. v. South Carolina. R. Co., 30 S. C. 545, 9 S. E. Rep. 650. Co the question remains, was this collision caused or contributed to by any defective conslrmTion of the bridge, or by the management of the schooner or the conduct of the tug?
The tug and her tow, when they were proceeding through Ashley river, came in sight of the bridge when opposite to Chisolm's mill. They were then about mid-stream, and the bridge lay straight before them. Tim course of the lug was directed towards the red light of the cení or pier. When they were approaching the bridge the usual signals were given for opening the draw, and iliey were promptly obeyed. The tug then directed her course to the eastern opening, steeling for the middle of the opening. The sow followed straight after the tug, and when the latter straight-rued out for the draw the schooner did so too. The tug entered ¡.lie draw about the middle of rhe opening, passed between the center pier and the easterly fender, and went through. The, schooner followed in her wake, said entered between the fonder and the center pier, and - proceeded some feet within the center pier when she was found about to strike the fender almost bows on. This must have occurred suddenly and nwwpvkcilly. Tier maie. whoso bearing and intelligence produced a most favorable impression on tbe court, was on the lookout at her bow, mid up to that, moment he saw nothing indicative of disaster. Just as soon as he saw ibis, and he saw it when he had just passed (he red light abreast of Use middle pier, he promptly called out to the helmsman, “Starboard!’5 and instantly, “Hard a1'larboard!” This was- the fact of collision, 'What occasioned it? Not the want of length of the fenders, for the schooner was between the fender and the center pier. Not the obliquity of the current or her speed, for the tug had passed safely through the same current, and at the same speed. Not the want *540of height of the fenders, or the want of proper distance from the lowest chord of the bridge to the structure beneath, for the schooner was in the stream, proceeding almost bows on to the fender, striking it and glancing from it, not running over it. There can be no doubt that the schooner sheered at that point. She ceased at this point to follow the wake of the tug. The mate of the tug, at the stern of the tug in full view of the schooner, says that she did. The other witness, the mate of the schooner, who was in a position to know it if it were so, or to deny it if it were not so, is discreetly silent as to the fact. All the witnesses concur in saying that up to that time the schooner was following strictly the direction of the tug. The declarations of the master himself indicate that something occurred with him at the wheel which he himself could neither understand nor explain. Counsel on both sides have presented ingenious theories accóunting for this disaster. The fact, however, remains. The schooner made a sheer to starboard in the draw. In that sheer, because of that sheer, she collided. Ho evidence is given that the current caused it; none that the tug caused it. The most probable cause is that somehow there was a change of her wheel. The mate saw this, for at once he called for a correction of this very thing: .“Starboard! hard astarboard!” It may be — it no doubt is — true that the bridge is not perfectly safe, and that by adopting the suggestions of Capt. Brown of the Wistaria it could be made perfectly safe. His suggestion is that proper buoys and anchors could be placed on a. line the extension of the center pier; that a vessel approaching the bridge should stop when she reached them, and, by putting out a hawser, could drop through the draw slowly and safely. But the experience of mariners, the usage of the port, the very small percentage of accidents occurring at this bridge since it was remodeled, show that such a course is not imperatively necessary. Above all, this collision of which we are treating did not occur either because the schooner did not stop, or because she was moving at too great speed, or because of any deflection of the current. The most probable solution is the one which has been reached.
It is ordered, that the libels against the tug be dismissed; that the libel against the bridge be dismissed; that it be referred to E. M. Seabrook, Esq., to take testimony as to the damages accruing to the bridge by reason of the collision, and that he report the same.